J-A03010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROSE MARIE MEBUS                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

GERALD LEPRE

                            Appellant               No. 640 MDA 2016


                Appeal from the Order Entered March 18, 2016
             In the Court of Common Pleas of Lackawanna County
                      Civil Division at No(s): 12-CV-5443


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                     FILED FEBRUARY 28, 2017

       Gerald Lepre appeals pro se from the trial court’s order granting

summary judgment1 in favor of Appellee, Rose Marie Mebus.2 After careful

review, we affirm.



____________________________________________


1
  Our standard of review in cases of summary judgment is well settled. This
court will only reverse the trial court’s entry of summary judgment where
there was an abuse of discretion or an error of law. Merriweather v.
Philadelphia Newspapers, Inc., 684 A.2d 137, 140 (Pa. Super. 1996).
Summary judgment is proper when the pleadings, depositions, answers to
interrogatories, admissions on file, and affidavits demonstrate that there
exists no genuine issue of material fact and the moving party is entitled to
judgment as a matter of law. Pa.R.C.P. 1035.2. In determining whether to
grant summary judgment a trial court must resolve all doubts against the
moving party and examine the record in a light most favorable to the non-
moving party. Id. Summary judgment may only be granted in cases where
it is clear and free from doubt that the moving party is entitled to judgment
as a matter of law. Id.
J-A03010-17



      In 2008, Mebus transferred the title of her vehicle, a 2005 Toyota

4Runner, over to Lepre’s non-profit corporation (an In Forma Pauperis

Corporation)3 under Lepre’s advice that it would save her money on car

insurance.    Mebus continued to use the vehicle and make all insurance

payments on the vehicle. When Lepre refused to return the vehicle’s title to

Mebus, she filed a replevin action against Lepre in September 2012.4 In her

complaint, Mebus alleged that Lepre fraudulently induced her to transfer title

to her vehicle in return for his promise that she would pay less on her

automobile insurance policy.5 Lepre did not file a responsive pleading. In

April 2013, Lepre filed preliminary objections to Mebus’ complaint alleging

that Mebus’ counsel committed perjury and that her complaint lacks legal

sufficiency. The trial court overruled Lepre’s preliminary objections.


                       _______________________
(Footnote Continued)
2
   Although Mebus asserts that the appeal is untimely; however, Lepre
properly filed a motion to vacate within 30 days of entry of summary
judgment. Therefore, the instant appeal is timely. See Pa.R.A.P. 903(a).
3
   Lepre represented that his corporation provides educational support
services for pro se litigants dealing with administrative matters, see N.T.
Summary Judgment Proceeding, at 7, 8/21/15, yet he is not a licensed
attorney.
4
  When Mebus was unable to obtain personal service of the complaint on
Lepre, the court granted approval for service by publication. See Pa.R.C.P.
430.
5
  In her complaint, Mebus requested that the car be returned to her;
however, because the car was totaled during the pendency of the
proceedings, Mebus later sought the insurance proceeds and title.



                                            -2-
J-A03010-17



      In September 2013, Lepre filed a pleading titled “Pro Se Defendant(s)-

in-Error Timely Responses/Answers/Objections to the Plaintiff-in-Error’s Civil

Complaint in Replevin.” Mebus filed an answer to new matter. On October

15, 2013, Mebus filed a motion for summary judgment which was later

denied, after argument, in September 2014.         The court determined that

without reviewing unrelated, ongoing bankruptcy proceedings involving

Mebus, an issue of fact existed that precluded the entry of summary

judgment.

      In September 2014, Lepre filed a motion titled “Open Letter as a

Matter of Record” which the court treated as a motion for summary

judgment.    In his motion, Lepre claimed that because Mebus voluntarily

endorsed the certificate of title to her car over to his organization, he legally

owns the car. Lepre also asserted that he is entitled to ownership of the car

as compensation for his installation of an electric hot water heater for

Mebus, legal and clerical work he performed for Mebus, and “numerous

service calls and . . . maintenance services” he performed for Mebus. The

court denied Lepre’s motion in March 2015.

      On March 23, 2015, Lepre filed a motion to reconsider/vacate/set

aside the order denying summary judgment; the motion was denied, after a

hearing, on April 9, 2015. In June 2015, Mebus again moved for summary

judgment, which the court granted on August 21, 2015, finding that

“[Mebus] is the rightful and lawful owner of the 2005 Toyota that was the

subject of the above referenced matter [and] . . . that she is entitled to any

                                      -3-
J-A03010-17



and all insurance proceeds as a result of the vehicle being totaled.”        Trial

Court Order, 8/21/15.        Moreover, the court ordered that Lepre return and

sign the title to the Toyota over to Mebus within 10 days.          Lepre filed a

motion to vacate the court’s order on August 31, 2015, titling it “Brutum

Fulmen.”6 On January 27, 2016, the court held a hearing on Lepre’s motion

to vacate.7 After the hearing, the court denied Lepre’s motion on March 18,

2016.     Lepre filed a timely notice of appeal from that order on April 15,

2016.

        Lepre raises nine issues on appeal.      See Appellant’s Brief, at xiii-1.

Save for his sufficiency issues related to the underlying replevin action, 8
____________________________________________


6
  Mirriam-Webster’s online dictionary defines “brutum fulment” as:
meaningless thunderbolt; an empty threat; an ineffectual legal judg[]ment.
See https://www.merriam-webster.com/dictionary/brutum%20fulmen.
7
  At the motion to vacate hearing, Lepre presented certified evidence from
the DOT regarding the title to the Toyota, claiming that there is a material
fact in dispute, namely the value of the vehicle. Lepre attempted to argue
about the “Law of the Flag Doctrine” which he also mentions, albeit
incoherently, in his appellate brief. However, as the trial judge correctly
points out, this “doctrine” is not an issue in the underlying replevin case.
Lepre also attempted to argue the law of “barratry,” basically claiming that
Mebus is guilty of the third-degree misdemeanor because she vexed him
with an unjust lawsuit. Lepre also takes issue with the subject matter
jurisdiction of the court and whether Mebus’ attorney’s law firm perpetrated
a fraud upon the court.
8
    Those issues are:

        (1)   Whether there are sufficient facts and substantial evidence
              to support summary judgment in favor of the Plaintiff and
              against the non-moving part[ies] – the Defendants?
(Footnote Continued Next Page)


                                           -4-
J-A03010-17



Lepre’s appellate brief contains incoherent and off-topic arguments not even

tangentially related to the underlying cause of action. Accordingly, we find

those irrelevant arguments waived on appeal. See Pa.R.A.P. 2119(a); see

also Jiricko v. Geico Ins. Co., 947 A.2d 206 (Pa. Super. 2008) (waiver of

issues raised on appeal proper where appellant’s Rule 1925(b) statement

was an “incoherent, confusing redundant, defamatory rant” accusing

opposing counsel and trial judge of conspiring to deprive him of his

constitutional rights; no legitimate appellate issue presented) .

      With regard to his sufficiency claims, we recognize that a replevin

action is founded upon a wrongful taking and detention of property, and

seeks to recover property in the possession of another. Commonwealth ex

rel. Anderson v. Fid. & Deposit Co., 811 A.2d 1040, 1042 (Pa. Super.

2002) (citation omitted). The value is recovered in lieu of the property only

in case a delivery of the specific property cannot be obtained.            Id.

Moreover, a plaintiff in a replevin action may recover money damages only

as a secondary remedy. Id.



                       _______________________
(Footnote Continued)

      (2)    Whether there are sufficient facts and substantial evidence
             to support summary judgment in favor of the Defendant(s)
             and against the non-moving party – the Plaintiff?

Appellant’s Brief, at xiii.




                                            -5-
J-A03010-17



       In her complaint, Mebus alleged that she purchase the 2005 Toyota

4Runner      from    Halteman’s      Automotive   Group    in   East   Stroudsburg,

Pennsylvania, that she solely paid for the vehicle, and that Lepre made no

payments on the car or gave her any consideration for the title to the

vehicle. Lepre defended the action by claiming that Mebus gave him title to

her car as compensation for services he provided her.

       The court determined, after a hearing on Mebus’ summary judgment

motion, that there was no contract between the parties . . . to prove “that

[Mebus] agreed to give her vehicle in exchange for the services allegedly

provided.”     Trial Court Opinion, 6/14/16, at 7.        We find no error in the

court’s legal reasoning or conclusion. While Lepre may have believed that

Mebus would ultimately repay him for the services he allegedly provided her,

see N.T. Summary Judgment Proceedings, 6/21/15, at 9-13, he did not

allege or prove that Mebus had agreed to give the title to her car to him in

exchange for those services. Accordingly, she was entitled to possession of

the title to the vehicle over Lepre.9 See Ford Motor Credit Co. v. Caiazzo,

(Pa. Super. 1989) (to succeed in replevin action, plaintiff must show not only

title, but also exclusive right of immediate possession of property in




____________________________________________


9
  Mebus needed the title to be put back in her name in order to collect the
insurance proceeds related to her claim after totaling the vehicle. N.T
Summary Judgment Proceedings, 6/14/16, at 14.



                                           -6-
J-A03010-17



question; exclusive right of possession means only right which excludes

defendant, not title or right as against whole world).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2017




                                     -7-